DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,829,278. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the ‘278 Patent recites “an apparatus to cover a reagent container used in a diagnostic analyzer in an in vitro diagnostics (IVD) environment, the apparatus comprising: a cap comprising a sidewall, a top wall with an open access hole on and through the top wall, and a flat upper portion surrounding the open access hole, the cap configured to be attached to a throat of the reagent container, the throat comprising an opening; and a conduction seal for sealing the open access hole of the cap, the conduction seal comprising: a first polymer sealing layer configured to be heat-sealed to the flat upper portion of the cap; an aluminum foil layer arranged on top of the first polymer sealing layer and configured to heat seal the first polymer sealing layer by conductive heating to the flat upper portion of the cap; and a second polymer layer arranged on top of the aluminum foil layer and configured to protect the aluminum foil layer and the first polymer sealing layer; wherein the conduction seal is configured to be opened by a perforation device and hold an opened shape when perforated, while remaining adhered to the flat upper portion of the cap, to provide access to contents of the container via the opened shape, the open access hole of the cap, and the throat opening of the container, and a thermal-induced adhesion power of the first polymer sealing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betts et al. (US 5,230,427). Betts teaches a container having a cap closure.  The embodiment of the device most relevant to the instant claims is best shown in Figures 1-7 and described in columns 3-13.
Regarding claims 1, 11, and 13 – Betts teaches a container with a storage portion (vial 10), a throat with a throat side wall (neck 14), and a top opening having an outer surface (opening 16).  The container (vial 10) of Betts includes a cap (32/40) having a top wall (34), a side wall (36) and an open access hole (aperture 44).  See the Figures and column 4, line 67 – column 9, line 33. Betts further 
Regarding claim 2, 8, 14 and 17 – Betts recites their seal allows for perforation of the aluminum foil while the seal stays on the container in column 8, lines 55-63. The Examiner submits this meets the limitation of “a holding power of the first polymer sealing layer is greater than a sear force required to perforate the aluminum foil layer and the second polymer layer” as recited in the claims. 
Regarding claim 3 – Betts recites polyethylene for the first polymer sealing layer in column 5, lines 59-60.
Regarding claims 5 and 15 – Betts teaches a bottom projector (projection 48)  on an interior portion of the cap (40) that provides contact pressure to hold the seal (20) in place between the cap (40) and container (vial 10).  See Figures 5-7 and column 8, line 24 – column 9, line 33.
Regarding claims 6 and 12 – Betts discloses a screw-on cap (32) and a snap-on cap (40) in columns 7-8. 
Regarding claims 9 and 18 – Betts teaches a second polymer layer of nylon, polyester, polyethylene or polypropylene in column 4, lines 55-61 and a cap of metal or polycarbonate or blends thereof in column 7, lines 52-56.
Regarding claims 10 and 19 – Betts teaches a first polymer layer of polyethylene and second polymer layer of nylon, polyester or polypropylene in column 5, lines 55-61.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US 5,230,427) in view of Smelko et al. (US 2006/0151415). 
Betts as described above in Paragraphs 6-13 teaches every element of claims 4 and 20 except for the second polymer layer comprised of polyethylene terephthalate (PET) and the adhesion power of the first polymer sealing layer to the reagent container being greater than a peel force between the other layers.  
Smelko teaches a multilayer container closure that includes on outer layer of polyethylene terephthalate (PET).  The container and closure are shown in Figures 1 and 3 and described in Paragraphs 0018-0025.  The multilayer closure seal (300) includes a plurality of main sheets (301, 302), with each sheet having a plurality of layers.  As shown in Figure 3 and described in Paragraphs 0022-0025, Smelko teaches a top sheet (302) comprised of polyethylene terephthalate that may include written material or other information and that may be removed from the bottom sheet (301) that remain on contact with the container. 
The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the outer layer of polyethylene terephthalate (PET) from Smelko with the seal of the device of Betts. One of ordinary skill in the art would add the PET outer layer to the multilayer seal of Betts in order to provide an upper layer peel away portion having information as taught by Smelko. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/		/JILL A WARDEN/Examiner, Art Unit 1798              Supervisory Patent Examiner, Art Unit 1798                                                                                                                                          March 18, 2021